Citation Nr: 1718008	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-47 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé


ATTORNEY FOR THE BOARD

T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from May 1973 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Winston-Salem, North Carolina, Regional Office.  

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

On his November 2010 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran expressed his desire to seek entitlement the award of service connection back to the date of his discharge from service, and not the date VA received his claim for such benefits.  The issue of entitlement to an earlier effective date for service connection is referred to the RO for its consideration. 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period under review, the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.




CONCLUSION OF LAW

The criteria for an initial schedular disability rating for PTSD in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Here, however, the Veteran's claim was for service connection, which was granted, and he now appeals the rating that was assigned.  Since his initiating claim was granted, no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service, VA, and private treatment records, and his Social Security Administration (SSA) disability folder.  His hearing request has also been honored.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf nor is such a finding reasonably suggested by the evidence.  

VA has provided the Veteran multiple VA examinations that are adequate for rating purposes, with the most recent being in May 2013.  Although a number of years have passed since the May 2013 VA examination, the passage of time alone does not form a basis to require VA provide the Veteran another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  The Board finds that the examination report, as well as all other evidence of record, provides an adequate basis to evaluate the nature, extent, and severity of diagnosed PTSD.  Further, the Veteran has not suggested, much less stated, the examination was inadequate or that the disability has worsened since this examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Even assuming the condition had worsened, the evidence indicates that the Veteran maintains social relationships (e.g., his fiancée, etc.) and engages in some social activities (e.g., karaoke, etc.), providing affirmative evidence that he cannot satisfy the 100 scheduler criteria, which contemplate total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board finds the evidence of record sufficient to evaluate the current state of the Veteran's PTSD, rendering making an additional examination unnecessary.  See Procelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf nor is such a finding reasonably suggested by the evidence, and additional efforts to assist the Veteran, to include affording him another VA psychiatric examination, would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the veteran are to be avoided).  As the Board has no notice of any additional relevant evidence not of record and since VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2016 hearing, the VLJ fully explained the issues on appeal, the basis for the prior determination and suggested additional pertinent evidence not currently associated with the claims folder that might have been overlooked or outstanding at the time of the hearing.  Indeed, the VLJ held the record open for the receipt of that evidence.  In addition, neither the Veteran nor the evidence of record reasonably raises any assertion that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Further, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through testimony and the hearing presentation, demonstrated actual knowledge of the elements necessary to substantiate the increased disability evaluation claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service connected PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In January 2009, the Veteran was provided a VA psychiatric examination.  At the examination, he reported having a strained relationship with his spouse, having few friends, wanting to self-isolate, and a history of suicidal attempts many years prior to the grant of service connection.  The Veteran also reported experiencing nightmares, flashbacks, hypervigilance, daily intrusive thoughts, and an in ability to feel close to others.  On mental status examination, the Veteran presented an anxious, agitated, and depressed mood; a constricted affect, a racing thought process; and impaired impulse control.  The Veteran's appearance, psychomotor activity, orientation, thought contention, judgement, and ability to maintain minimum personal hygiene were reported as within normal limits.  The examiner further indicated that there was no evidence the Veteran's psychiatric disability manifested in delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or suicidal/homicidal ideation.  At this time, the examiner reported that the Veteran demonstrated mild to moderate memory impairment, and did not participate in any recreational behaviors.  The Veteran's Global Assessment of Functioning (GAF) was 48.  

At a June 2009 SSA mental assessment, the Veteran demonstrated moderate memory, concentration, social interactions, and adaption impairment in some areas.  The SSA medical professional further detailed the Veteran's history of psychiatric treatment, including some impairments associated with his interactions with his spouse and lack of care for his personal appearance/hygiene.   

During his February 2010 VA psychiatric examination, the Veteran indicated that his psychiatric disability manifested in daily intrusive thoughts, episodes of panic attacks, frequent anger/irritability, anxiety, agoraphobia, and hypervigilance.  The examiner further noted that the Veteran endorsed having approximately one episode of hypomanic episode per year, avoidance of various individuals to manage outbursts of anger.  At this the examiner documented that the Veteran had a generally positive relationship with his spouse but experienced some impaired ability to be intimate because of intrusive thoughts.  The examination report also notes that the Veteran presented demonstrated some memory impairment (e.g., an inability to remember directions).  On mental status examination, the Veteran's mood was noted as being depressed but the examiner reported no other abnormalities.  The Veteran's GAF score was 45.

The May 2013 VA psychiatric examination documented the Veteran's generally consistent account of the manifestations of his psychiatric disability.  The examiner further noted that the Veteran was in the final stages of divorcing his spouse but had been involved for approximately six months in another serious romantic relationship.  The mental status examination was largely consistent with past examinations, with the examiner also noting that the Veteran enjoyed going out signing karaoke three-to-four days a week.  Based on all evidence of record, the VA examiner reported that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The reported GAF was 55.  

In addition to the records highlighted herein, the competent and the credible testimony and statements offered by the Veteran, his spouse, and fiancée relating to the nature and severity of Veteran's psychiatric manifestations and various medical records have also been reviewed and considered by the Board.  At an April 2009 VA treatment, the Veteran reported a greatly improved mood and anxiety and denied any suicidal or homicidal ideation.  A December 2009 treatment record reflects the Veteran being accompanied by his spouse and her report of the Veteran demonstrating more irritability and anger than a depressed mood.  The April 2009 and December 2009 VA treatment records also reflect that the VA physicians did not indicate any abnormalities on mental status examination.  At a March 2010 VA psychiatric treatment the Veteran stated that his psychiatric symptoms had improved and that he is able to handle stress without getting upset, angry, crying, or fearful.  Although each is not summarized in detail, these pieces of evidence are consistent with the evidence discussed above and without question has been considered in evaluating the Veteran's claim.

	Merits

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation and no more.  

Initially, the Board finds the September 2016 sworn testimony of the Veteran and his fiancée to be competent and credible, with respect to his psychiatric symptomatology, including impaired social and occupational functioning.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges that there is evidence that the Veteran's psychiatric disability manifested in instances of hygiene difficulties and impaired memory but during the entire period under review he maintained meaningful relationships with his spouse and fiancée, although strained at times.  Further, at his September 2016 Board hearing and the May 2013 VA psychiatric examination reflect that the Veteran engages in some social activities (e.g., karaoke, etc.).  Thus, the Board finds that the most probative evidence of record fails to support a reasonable finding that the Veteran's psychiatric disability has manifested in total social impairment, as contemplated by the scheduler criteria for a 100 percent rating.  See Diagnostic Code 9411.  

The competent evidence of record does note that the Veteran demonstrates impairments associated with memory and concentration that is not analogous to loss of memory of the names of close relative, his occupation, or his own name, but has been limited to forgetting directions or tasks.  Additionally, there is no evidence that during the period under review the Veteran's psychiatric disability has caused him to be a persistent danger to himself or others.  To the extent the June 2009 SSA evaluation notes the Veteran's lack of care for his personal appearance/hygiene, the balance of the evidence indicates that such manifestations are best characterized as instances of simple neglect for personal hygiene and not an intermittent ability to perform these tasks.  

Upon consideration of all evidence of record, the Board finds that the Veteran's psychiatric disability does not manifest in total social impairment and the various manifestations of the disability, including intrusive thoughts, panic attacks, and manic episodes, in the aggregate are of the frequency, nature, and severity contemplated by a 70 percent disability rating.  See Diagnostic Code 9411.  

In sum, there is evidence that the Veteran's psychiatric disability results in impaired occupational and social relationships, but there is no evidence of total social impairment, as he maintains, albeit strained, relationships with his family and some friends.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability evaluation.  

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

In this case, not only has the Veteran not asserted that the schedular criteria are inadequate nor does the evidence present exceptional or unusual circumstances to raise the extraschedular issue.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise extraschedular issue).  Each of the Veteran's psychiatric symptoms are contemplated by the rating criteria outline in 38 C.F.R. § 4.130, Diagnostic Code 9411.  While some symptoms are not explicitly noted, in the presently assigned 70 percent disability rating, the symptoms are like, similar, or contemplated by the schedular rating criteria as they are mentioned in ratings less than 70 percent and are part-and-parcel of the comprehensive criteria utilized to assess the increasing severity of the disability, including noted periods of lack of grooming/hygiene.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board notes that the Veteran has not been employed during the pendency of this appeal; however, PTSD is the Veteran's only service connected disability and a TDIU rating has been assigned and has been in effect for the entire period under review.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of TDIU is moot.  


ORDER

An initial rating in excess of 70 percent for PTSD is denied.  


REMAND

The Veteran provides a competent account of low back symptomatology, including onset.  Service treatment records document the Veteran's treatment for low back symptoms and his August 1974 separation Report of Medical examination specifically notes the presence of a low back abnormality.  A February 2009 VA treatment record also suggest that the Veteran may have a currently diagnosed low back disability.  Thus, the Board is without discretion and must remand the Veteran's claim to provide him with an appropriate medical examination and to obtain an appropriate etiological opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 

The record suggests the Veteran receives regular VA low back treatment, but records dated since the most recent November 2013 Supplemental Statement of the Case (SSOC) have not been associated with the claims folder. Additionally, while not definitive, the record suggests that the Veteran may also receive private treatment for the aforementioned disability, but the record does not reflect an adequate attempt to obtain relevant and reasonably identified private treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  On remand, attempts to obtain these records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private low back treatment, hospitalization or evaluation.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also obtain all outstanding VA low back treatment or hospitalization records, dated since November 2013 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA examination(s) to assess the nature, extent, and etiology of the low back disability.  The entire claims file must be reviewed by the examiner.  

The examiners should elicit a full history from the Veteran regarding the onset and progression of his respective low back disability and left leg neurological disability.  All tests deemed necessary by the examiner must be performed.

The examiner(s) must respond to the following:

(A) Diagnose any low back pathology present, if any, specifically ruling out or diagnosing arthritis.

(B)  As to any diagnosed back condition, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; or

(ii) is related to military service, including an in-service motor vehicle accident.  

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, his SSA disability file, etc.) and set forth a complete rationale for all findings and conclusions.

3.  After completing the above and ensuring the VA examination and opinion is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


